Exhibit 10.24

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of September         , 2007,
by and among Integrated Electrical Services, Inc., a Delaware corporation
(“Company”), and the stockholders signatories hereto, amends that certain
Registration Rights Agreement dated as of May 12, 2006 (the “Registration Rights
Agreement”) by and among the Company and the stockholders party thereto.

W I T N E S S E T H :

WHEREAS, the parties hereto wish to amend the terms of the Registration Rights
Agreement, as set forth herein; and;

WHEREAS, capitalized terms used herein without definition shall have the
respective meaning assigned to such terms in the Registration Rights Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Amendment to Definition of “Additional Holders”. The definition of
“Additional Holders” is hereby amended and restated as follows:

“‘Additional Holders’ shall mean (a) any Affiliate of any Holder who acquires
Common Stock or Other Securities and (b) the Permitted Assignees of Registrable
Securities who, from time to time, acquire Registrable Securities from a Holder
or Holders and own Registrable Securities at the relevant time, agree to be
bound by the terms hereof and become Holders for purposes of this Agreement.”

2. Holders. Without limitation on any party which may acquire Registrable
Securities in the future and become party to the Registration Rights Agreement,
the following are Holders for purposes of the Registration Rights Agreement:

Tontine Capital Partners, L.P.

Tontine Partners, L.P.

Tontine Overseas Associates, L.L.C.

Tontine Overseas Fund, Ltd.

Tontine Capital Overseas Master Fund, L.P.

Jeffrey L. Gendell

3. Ratification of Agreement. Except as amended hereby, the Registration Rights
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.



--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which, when taken
together, shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Registration Rights Agreement as of the date first written above.

 

COMPANY INTEGRATED ELECTRICAL SERVICES, INC. By:  

/s/ Curt L. Warnock

  Name: Curt L. Warnock   Title: Senior Vice President HOLDERS TONTINE CAPITAL
PARTNERS, L.P. TONTINE PARTNERS, L.P. TONTINE OVERSEAS ASSOCIATES, L.L.C.
TONTINE OVERSEAS FUND, LTD. TONTINE CAPITAL OVERSEAS MASTER FUND, L.P. JEFFREY
L. GENDELL By:  

/s/ Jeffrey L. Gendell

  Jeffrey L. Gendell, individually, and as managing member of Tontine Capital
Management, L.L.C., general partner of Tontine Capital Partners, L.P., and as
managing member of Tontine Management, L.L.C., general partner of Tontine
Partners, L.P., and as managing member of Tontine Overseas Associates, L.L.C.,
the investment adviser to Tontine Overseas Fund, Ltd., and as managing member of
Tontine Capital Overseas GP, L.L.C., general partner of Tontine Capital Overseas
Master Fund, L.P.

Signature Page to First Amendment

 

3